DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 19 is hereby cancelled. 

All other claims are as previously presented.
Allowable Subject Matter
Claims 1-3, 6-10, 12, 14-17, 21, 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims of Applicant's invention recite a set-top box that presents on a display screen an advertisement based upon detecting presentation of a primary media and that a secondary media access device is within a detection zone using data representing the physical surroundings as detected by the set-top box and based upon the previous sharing of the advertisement.
Reisman (Pub. #: US 2004/0031058 A1) discloses a set-top box that presents advertisements based upon the context of the user viewing the content presented by the set-top box. Reisman further teaches detecting the physical state of the user viewing the content for use in selecting advertisements. However, Reisman does not specify that the advertisements are selected via the set-top box based upon a previous sharing of the advertisement by a user detected to be within the physical surroundings of the set-top box.  Therefore, the claims are hereby allowed over the prior art.
The claims comply with 35 U.S.C. § 101. The claims are directed to a specific set of hardware (i.e. a set-top box) that detects physical surroundings for the purposes of selecting advertisements and the system does not represent a general purpose computer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621